

117 HRES 273 IH: Providing that material obtained or generated by the office of a Member in response to a casework request from a constituent is to be treated as material in the possession of the House of Representatives, and for other purposes.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 273IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mrs. Boebert submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding that material obtained or generated by the office of a Member in response to a casework request from a constituent is to be treated as material in the possession of the House of Representatives, and for other purposes.1.Disposition of casework materialAny material obtained or generated by the office of a Member in response to a casework request from a constituent is to be treated as material in the possession of the House for purposes of enabling the successor to that Member to obtain access to the material.2.House Administration regulationsThe Committee on House Administration is authorized and directed to promulgate regulations to carry out this resolution.